NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 20, 2015* 
                                Decided January 21, 2015 
                                              
                                          Before 
 
                           RICHARD A. POSNER, Circuit Judge
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 14‐2635 
 
HORACE TOWNSEND,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 13 C 1881 
ALEXIAN BROTHERS MEDICAL                           
CENTER and ANNE MARIE HERLEHY,                    Amy J. St. Eve, 
      Defendants‐Appellees.                       Judge. 

                                        O R D E R 

       Horace Townsend appeals the grant of summary judgment for the defendants in 
this lawsuit claiming employment discrimination and retaliation under 42 U.S.C. § 1981 
and Title VII of the Civil Rights Act of 1964. Townsend, who is now 24, claimed that his 
former employer, Alexian Brothers Medical Center, and an administrator in charge of 
surgical technologists, Anne Marie Herlehy, had refused to promote him because he is 
male and black, and then retaliated when he complained. Townsend asserted that 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 14‐2635                                                                            Page 2 
 
discrimination and retaliation were evident since he was not promoted to any of the nine 
postings for which he applied. The defendants countered that most of those postings 
were canceled and anyway he was not qualified for those that were filled. The district 
court, in granting the defendants’ motion and denying Townsend’s cross‐motion for 
summary judgment, concluded that in relying on the indirect method of McDonnell 
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), Townsend had not established a prima 
facie case of discrimination or retaliation. We affirm that decision. 
         
        At summary judgment Townsend failed to comply with Local Rule 56.1, which 
governs parties’ submissions. He did not file a Statement of Material Facts to support his 
own motion, nor did he properly respond to the defendants’ Statement of Material Facts 
or file a Statement of Additional Facts in response to the defendants’ motion for 
summary judgment. See N.D. ILL. CIV. L.R. 56.1(a)(3), (b)(3); Petty v. City of Chicago, 
754 F.3d 416, 420 (7th Cir. 2014). Instead, Townsend simply attached stacks of 
documents to memoranda containing factual assertions and argument. Thus, the district 
court adopted the factual representations in the defendants’ unopposed Rule 56.1 
Statement of Material Facts, and we enforce the court’s choice to demand strict 
compliance with the local rule. See Patterson v. Ind. Newspapers, Inc., 589 F.3d 357, 360 (7th 
Cir. 2009); Fed. Trade Comm’n v. Bay Area Bus. Council, Inc., 423 F.3d 627, 633 (7th Cir. 
2005). Even pro se litigants such as Townsend must follow the Rules of Civil Procedure. 
See McNeil v. United States, 508 U.S. 106, 113 (1993); Cady v. Sheahan, 467 F.3d 1057, 1061 
(7th Cir. 2006). With that in mind, we recount the undisputed evidence, construing all 
facts and reasonable inferences in the light most favorable to Townsend. See Hutt v. 
AbbVie Prods. LLC, 757 F.3d 687, 691 (7th Cir. 2014). 
         
        Townsend started working as a patient transporter at Alexian Brothers, a 
not‐for‐profit religious‐based hospital, in January 2011. That April the hospital posted 
vacancy announcements for two surgical technologists. Both advertised positions 
required completion of a one‐year surgical‐technologist course and preferably national 
certification in that specialty. Townsend, who had completed the course but was not 
certified, did not qualify for these—or any other promotion—because the hospital 
required that employees complete a full year of work before becoming eligible to 
transfer into a different job. Nevertheless, he applied for both positions but was not 
selected for either. One of the vacancy announcements was eventually canceled because 
of budget concerns. In June the hospital offered the remaining position to a woman who 
accepted the job but changed her mind before starting, and after that a different woman 
was hired. There is no evidence about the race of either woman. Townsend questioned 
defendant Herlehy about being rebuffed for these positions, and she advised that he 
No. 14‐2635                                                                          Page 3 
 
needed more experience to qualify. The successful applicant began working as a surgical 
technologist in January 2012, and by then she had graduated from a program and 
become certified. 
         
        Over the next two years, Townsend applied five more times for jobs as a surgical 
technologist without success. Two of the postings were canceled, two of the positions 
were reclassified to other jobs, and the remaining opening (which was not even posted 
until after this suit was filed) was awarded to an applicant who was certified, a 
qualification that Townsend still had not achieved. Moreover, one of the positions that 
eventually was reclassified had been offered to a black male who accepted but then 
changed his mind. The hospital did interview Townsend on one occasion but concluded 
that he was unqualified because he did not satisfactorily answer questions about 
operating‐room procedures. 
         
        Miffed about being rejected for the April 2011 postings, Townsend already had 
filed a charge of discrimination with the Illinois Department of Human Rights and the 
Equal Employment Opportunity Commission even before he applied for the five later 
postings. Townsend would later allege in his motion for summary judgment that the 
hospital then retaliated by not selecting him for two emergency‐room registrar positions 
and that the manager of patient‐transportation services retaliated by threatening to 
discipline him for bogus infractions, inappropriately changing his work schedule, and 
refusing to give him time off when his father passed away. The Department of Human 
Rights eventually dismissed Townsend’s complaint, and the EEOC issued a right‐to‐sue 
letter in May 2013. By the time Townsend filed this action, he no longer was employed 
by Alexian Brothers, but only because the hospital had contracted with a third party for 
patient transportation. Townsend continues to perform the same duties for this 
contractor. As far as we can tell, Herlehy is named as a defendant only because she had 
the final say in hiring surgical technologists. 
         
        The district court concluded that a jury could not reasonably find that Townsend 
was subjected to discrimination or retaliation. The court reasoned that Townsend could 
not demonstrate he was qualified for the April 2011 postings for a surgical technologist 
because he had not worked at the hospital for a year to meet its threshold qualification 
for an interdepartmental transfer. Moreover, the court explained, Townsend could not 
demonstrate that the hospital had hired someone less qualified, since it had canceled one 
position and filled the other with a certified surgical technologist, which Townsend was 
not. As for Townsend’s five later applications for a position as a surgical technologist, 
only the last job was filled, and the court concluded that a jury could not reasonably infer 
No. 14‐2635                                                                             Page 4 
 
discrimination because the hospital again had hired a certified surgical technologist, 
which Townsend still was not. And, finally, regarding Townsend’s claim of retaliation 
for filing an administrative charge of discrimination, the district court observed that 
Townsend had submitted no evidence about the registrar positions or that the manager 
of patient transportation even knew about the administrative charge at the time of the 
alleged retaliatory conduct. The district court dismissed the case “in its entirety” and 
terminated the action. (That language imparts finality, even though Townsend questions 
whether the court resolved all of his claims. See Ennenga v. Starns, 677 F.3d 766, 772 
(7th Cir. 2012); Hill v. Potter, 352 F.3d 1142, 1144 (7th Cir. 2003).) 
         
        On appeal Townsend essentially argues that the district court erred in not 
crediting his evidence of racial and sex discrimination and retaliation. But we have 
already noted that the district court was entitled to enforce Local Rule 56.1 by accepting 
the defendants’ Statement of Material Facts because Townsend’s response was 
inadequate, see Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013), 
and Townsend fails to provide us with an “articulable basis for disturbing the district 
court’s judgment,” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Again, pro se 
litigants must adhere to procedural rules, Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 
(7th Cir. 2008), including Rule 28(a)(8)(A) of the Federal Rules of Appellate Procedure, 
which requires that the appellant’s brief contain an argument that includes “contentions 
and the reasons for them, with citations to the authorities and parts of the record on 
which the appellant relies.” Townsend does not comply with this rule but instead 
merely presents a rerun of his show before the district court, along with arbitrary case 
citations and disconnected references to inadmissible evidence. Thus, his brief presents 
us with no developed appellate claim to review. See Ball v. City of Indianapolis, 760 F.3d 
636, 645 (7th Cir. 2014). 
         
        Accordingly, the judgment of the district court is AFFIRMED.